Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 20-33 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34, 35, 38, and 39 recite the limitation "the apparatus of claim 32" in line 1.  It is unclear if applicant intended to for these claims to be method claims or if the claims should depend from an apparatus claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 36 and 37 are rejected based upon their dependency.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 20-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 22 of U.S. Patent No. 10/764,901. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader versions of claims 1-13, and 22 of U.S. Patent No. 10/764,901.
Regarding claim 20, by omitting the function of “for data rates” it would have been obvious to make claim 1 of U.S. Patent No. 10/764,901 substantially the same invention as claim 20 of the instant application.
Regarding claim 21, by the same omission as in claim 20, claim 2 of U.S. Patent No. 10/764,901 substantially the same invention as claim 21 of the instant application.
Regarding claim 22, by the same omission as in claim 20, claim 3 of U.S. Patent No. 10/764,901 substantially the same invention as claim 22 of the instant application.
Regarding claim 23, by the same omission as in claim 20, claim 4 of U.S. Patent No. 10/764,901 substantially the same invention as claim 23 of the instant application.
claim 24, by the same omission as in claim 20, claim 5 of U.S. Patent No. 10/764,901 substantially the same invention as claim 24 of the instant application.
Regarding claim 25, by the same omission as in claim 20, claim 6 of U.S. Patent No. 10/764,901 substantially the same invention as claim 25 of the instant application.
Regarding claim 26, by the same omission as in claim 25, claim 7 of U.S. Patent No. 10/764,901 substantially the same invention as claim 26 of the instant application.
Regarding claim 27, by the same omission as in claim 25, claim 8 of U.S. Patent No. 10/764,901 substantially the same invention as claim 27 of the instant application.
Regarding claim 28, by the same omission as in claim 20, claim 9 of U.S. Patent No. 10/764,901 substantially the same invention as claim 28 of the instant application.
Regarding claim 29, by the same omission as in claim 20, claim 10 of U.S. Patent No. 10/764,901 substantially the same invention as claim 29 of the instant application.
Regarding claim 30, by the same omission as in claim 20, claim 11 of U.S. Patent No. 10/764,901 substantially the same invention as claim 30 of the instant application.
Regarding claim 31, by the same omission as in claim 20, claim 12 of U.S. Patent No. 10/764,901 substantially the same invention as claim 31 of the instant application.
Regarding claim 32, by the same omission as in claim 20, claim 13 of U.S. Patent No. 10/764,901 substantially the same invention as claim 32 of the instant application.
Regarding claim 33, by omitting the function of “for data rates” it would have been obvious to make claim 22 of U.S. Patent No. 10/764,901 substantially the same invention as claim 33 of the instant application.
Prior Art

US 2016/0198475 A1 – Uchiyama et al.
US 2015/0257024 A1 – Baid et al.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/NATASHA W COSME/Primary Examiner, Art Unit 2465